                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

SAMANTHA BUCHANAN, and STEVEN
BUCHANAN,
            Plaintiffs,                                                 8:20-CV-301

        vs.
                                                                           ORDER
MORTON SULLIVAN,
              Defendant.


       This matter is before the Court on Plaintiffs’ Motion to Release Bond. Filing 47. The Court

entered a preliminary injunction in this matter on January 15, 2021 and required Plaintiffs to post

a bond of $100, $50 each from each Plaintiff. The injunction was made permanent pursuant to the

parties’ agreement and this matter was dismissed on March 1, 2021. Accordingly,

       IT IS ORDERED:

              1. Plaintiffs’ Motion to Release Bond, Filing 47, is granted, and the Clerk of the Court

                 is directed to release Plaintiffs’ bonds;

              2. The Clerk of the Court shall prepare a check for $50 making it payable and mailing

                 it to Steven Buchanan c/o Sherrets Bruno & Vogt, LLC, 260 Regency Parkway

                 Drive, Suite 200, Omaha, NE 68114; and

              3. The Clerk of the Court shall prepare another check for $50 making it payable and

                 mailing it to Samantha Buchanan c/o Sherrets Bruno & Vogt, LLC, 260 Regency

                 Parkway Drive, Suite 200, Omaha, NE 68114.

       Dated this 15th day of July, 2021.
                                                         BY THE COURT:


                                                         ___________________________
                                                         Brian C. Buescher
                                                         United States District Judge
